Citation Nr: 1417378	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for loss of equilibrium/balance, to include as secondary to service-connected tinnitus and bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to August 1954.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter is now appropriately before the RO in Oakland, California.

The Board remanded this matter in October 2013 for further procedural development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's loss of equilibrium/balance is etiologically related to a disease, injury, or event in service, to include his service-connected bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

Loss of equilibrium/balance was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in October 2013.  The Board's remand instructed the RO to: (1) send notice to the Veteran requesting that he identify any other relevant treatment he is receiving or records to be associated with the claims file; (2) schedule the Veteran for a VA examination to determine the etiology of his claimed loss of balance/equilibrium; and (3) after the requested development, readjudicate the claim.

VA sent the Veteran a November 2013 letter requesting that he identify relevant records and provide the necessary release forms.  The Veteran was scheduled for and attended a December 2013 VA examination to determine the etiology of his loss of balance/equilibrium.  The RO then readjudicated the claim in a February 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a March 2010 letter of the evidence and information necessary to substantiate his claim on both a direct and secondary basis, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the June 2010 rating decision.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in December 2013.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

In this regard, the Board notes that the VA examiner specifically opined that the claimed disability was not related to his service-connected hearing loss or tinnitus, but did not specifically note the Veteran's reported of having sustained a perforated eardrum in service.  However, as will be discussed below, the VA examiner otherwise thoroughly discussed the Veteran's medical history.  In particular, in providing a negative opinion, the VA examiner relied in large part on the lack of any problems with the inner ear canal on numerous MRI and CT scans.  In addition, the VA examiner noted the presence of several other potential causes of loss of equilibrium, including significant alcohol use, which is consistent with evidence of atrophy on MRI studies in this case, as well as a history of basilar skull injury and cervical disc problems.  Given that the VA examiner specifically concluded that there was a lack of diagnostic evidence of inner ear problems, and that the VA examiner identified several other significant factors in the Veteran's medical history that could explain his complaints of loss of equilibrium that were unrelated to either service or service-connected disability, the Board finds that any failure to specifically reference the Veteran's report of a history of perforated eardrum is harmless, and that the report is adequate on which to base a decision.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

III.  Service Connection for Loss of Balance/Equilibrium

The Veteran contends that his claimed loss of balance/equilibrium is secondary to his service-connected bilateral hearing loss disability and tinnitus.  The Board notes that in his June 2010 Notice of Disagreement (NOD), the Veteran states that he feels "it was caused by the perforated ear drum that happened in service."  

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

At the outset, the Board finds that the Veteran does have a current disability manifested by the loss of balance/equilibrium.

With respect to the Veteran's direct service connection claim, the Board finds that there is no evidence in service treatment records of the Veteran suffering from a perforated ear drum, or any other complaint or symptom related to loss of balance/equilibrium.  However, even assuming a perforated ear drum did occur, the VA examiner specifically found that MRI and CT scans had revealed no evidence if inner ear pathology.  Furthermore, the December 2013 VA examiner, as will be further discussed below, concluded that the Veteran's loss of balance/equilibrium is most likely related to the Veteran's cerebellar ataxia, which is supported by the evidence of vermis atrophy on MRI findings.  For these reasons, the Board concludes that the preponderance of the evidence is against finding that his claimed loss of balance and equilibrium are directly related to an in-service perforated ear drum.

Regarding secondary service connection, the Board again emphasizes that, citing a CT scan of the Veteran's inner ears and numerous MRI's, the examiner found that there are no problems with the Veteran's inner ear canal.  In addition, the VA examiner noted the Veteran's "impressive history of alcohol abuse-anywhere from 24 -12 OZ beers to as much as 72 cans a day," and that the Veteran began drinking at age six.  Citing "the weight of medical literature," the examiner elaborated on the effects of alcohol related cerebellar-ataxia and noted that brain imaging of those with cerebellar ataxia "typically shows vermis atrophy."  The examiner states that the Veteran's MRI's did in fact document atrophy.  The VA examiner also identified two other potential causes of loss of equilibrium present in the Veteran's history, which were cervical disc problems and a history of basilar skull injury in 1996.  For these reasons, the December 2013 examiner concluded that the Veteran's loss of balance/equilibrium is less likely than not proximately due to or the result of the Veteran's service connected bilateral hearing loss or tinnitus.  

The Board finds that the December 2013 VA examiner's opinion with respect to the likely cause of the Veteran's loss of balance/equilibrium is of significantly greater probative value than VA treatment records that more vaguely noted multiple possible factors causing the Veteran's loss of balance/equilibrium without accompanying analysis of the significance of various factors based on the Veteran's particular medical history.

The Board acknowledges the Veteran's lay assertions that his current loss of balance/equilibrium is related to his service-connected bilateral hearing loss and tinnitus.  However, he is not competent with respect to a complex medical question such as the etiology of loss of equilibrium and balance.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, providing an opinion as to the underlying etiology of his loss of balance/equilibrium is a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.

The weight of the evidence does not support a finding that the Veteran's claimed loss of balance/equilibrium is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected bilateral hearing loss disability and tinnitus.  As a result, service connection is not warranted.


ORDER

Entitlement to service connection for loss of equilibrium/balance, to include as secondary to service-connected tinnitus and bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


